 Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 1 of 24 Page ID #:602
                                                                                   1~~,

 1 Joaquin andres acosta
                                                                   ~~+~ ~~~V _3 p~ 3~ ~5
 2 PO Box 2889
                                                                           ~.
                                                                   ~ C1'~~~r; t4          1 i1- .~ LiP.
 3 Big Bear Lake, California                                                              ;% .
                                                                                          :


 4
 5
 6
 7
 8                        District Court for the United States of America
 9                                Central District of California
10
     Joaquin    Andres    Acosta, my heirs, No. ED CV 18-369 CJC(ADS)
11
     successors, assigns and agents,
12                                                 Joaquin   Andres      Acosta: non-consent
     v.
13                                                 given, and Declaration in opposition and
     United States of America
14                                         exceptions to JOSEPH B. WIDMAN'S
     U.S. Forestry San Bernardino National
15   Forest;                               motion to dismiss, memorandum of

16   United States Attorney General;               points and authorities;

17   United States Deputy General Anwar Certificate of Service.
     Kahn, and his domestic partner/spouse;
18
     Mark R. Snyder, anc~ .his domestic
19   partner/spouse;                    May 22, 2019

20   Eileen M. Decker, and her domestic Room 6B
     partner/spouse;                    10:00 a.m.
21
     Joseph B. Widman, and his domestic Autumn D. Spaeth
22   partner/spouse;

23   Deveree Kopp, and          her   domestic
     partner/spouse;
24
     unknown men/women, and each of their
25   assumed/presumed betrothed spouse and
     or domestic partners who assisted the above
26   identified individuals;

27
28
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 2 of 24 Page ID #:603




 1                                    TABLE OF CONTENTS
2 A. Declaration /Memorandum................. ............................... 1
3 Local Rules Not Applicable Due to Not Being Compliant with Procedure. .............. 1
              with Compiling a Separate Memorandum and Separate Declaration Under the
4 We Dispense
       Rule of  Necessiry.................. .................... ................... 1
5 Tribunal Cannot Make Orders Mandatory........................................... 1
6 Definition of Consent........................................ .....................3
 7 Magistrate's Attempt to Help Relieve Respondents of Liability &Court     Clerk and Judicial
            Officer Magistrate's Failures to Enter Defaults Required Pursuant Rule 55(a). ...... 3
 8
     Continued Business &Court and Court Clerk's Non-compliance with Rule 55(a).......... 4
   .
 9
     Re: Inapplicability of Federal Tort Claims in This Matter Due to Widman's Not Sued in his
10          Official Capacity......................................... .................. 4

1 1 Certain Cases Identified Are Moot/Inapplicable.............. ......................... 4
12 Motion is Not Seconded/Judicial Officer/Magistrate Can not Second..................... 7
13 Congressional Intent.......................... .................. ..................7
14 Common Use and Definition Known at Time of Enactment............ ................. 8
15 Section 1983 Applicable to the Federal Government Through Ninth, Tenth and 14th
           Amendments...................................................... .........8
16
   Rule 12(b) Motions are Demurrers............................... ................... 9
17
   Widman Admitted to the Facts by Filing His Demurrer................................. 9
18
   Willman Failed to Apply Law of the Case............................................ 9
19
   No Evidence of Permission by Attorney General or Delegate to Represent Willman. ..... 11
20
   Park Failed to Furnish Proof of Permission By Attorney General to Represent Willman.... 11
21
   B. Discussion Motion Addresses items that are outside of the Scope of the Pleadings...... 13
22
   Basic Obligations of Public Service............................... .................. 15
23
   Conclusive Cases Regarding Appellate Decisions. ............... ..................... 17
24
   Conclusions.................................... ................. ............... 18
25
   Relief. .................................... .................. .................. 18
26
   Certificate of Service. ...........................................................20
27
28
                                                  -i-
 Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 3 of 24 Page ID #:604




     1                                    TABLE OF AUTHORITIES
     2                                           STATE CASES
     3    127 S.Ct. 1955. ....................... ...................................
                                                                                             ........ 7
          2 S.E. 70.. .... ...... ............ ....... ...... ...........................
     4                                                                                      ........ 3
          According to Cooper v. O'Connor,99 F.2d 135, 137, 138 (D.C. Cir. 1938). ..........
     5                                                                                      ....... 18
          Ashcroft v. Igbal, 129 S.Ct. 1937.................. ...... ......................
                                                                                              ....... 7
     6
          Chisholm v. Georgia, 2 Dall.(U.S.)419(Dall.)..................... ......
                                                                                  .............. 4
     7    Cruden v. Neale, 2 N.C. 338(1796). ...... ...............................
                                                                                    ......... ... 3
  8       Estrada v. Hills, 401 F. Supp. 429,434(N.D. Ill. 1975).... ...... .........
                                                                                     ........ .... 17,18
  9

 10                                           FEDERAL CASES
          2496 U.S.498(1990).... .......... ....... ............... ...........
 11                                                                              .............. 16
      453 U.S. 1(1981)........ ............................ ....................
12'                                                                                    ........ 16
      Abbott v. Latshaw, 164 F.3d 141 (3d Cir. 1998)....... ......... ......... ......
                                                                                      .......... 7
13
      According to Cooper v. O'Connor,99 F2d 135. .... .........................
                                                                                       ........ 18
14 I, Blessing v. Freestone, 520
                                 U.S. 329(1997). ............... ....... .................... 16
15 '~ Brady v. Roosevelt Steamship Company.,317 U.S. 575...... .......
                                                                           ................... 18
16~ District of Columbia v. Carter, 409 U.S. 418. ............... ....... .................. 6

17       Gallegos v. Haggerty, N.D. of New York, 689 F. Supp. 93...... ...... ............
                                                                                           ....... 18
         Kennedy v. United States Postal Service, 145 F.3d 1077....... ...... ............
18                                                                                         ........ 6
         Kokkonen v. Guardian Life Insurance Company., 511 U.S. 375, 114 S.Ct. 1673............
19                                                                                              ... 6
         L. Ed 2d 868, 556 U.S. 662. .......... ............... ........ ......... ............
                                                                                                 .. 7
20
         Navarro v. Block, 250 F.3d 729(9th Cir., 2001)....... ...............................
                                                                                               ...  6
21       Rav v. Kertes, 285 F.3d 287............. ............ .......... .........
                                                                                      ............ 7
22       State of Rhode Island v. The State of Massachusetts, 37 U.S. 657(1938)...............
                                                                                               ... 18
23       Swierkiewicz v. Sorema, N.A., 534 U.S. 506............. ......... ......... ..........
                                                                                                 .7
24       Under the "Erie Doctrine" Erie Railroad Company v. Tompkins, 304 U.S. 64 (1938).......
                                                                                                . 10
         United States v. Chadwick, 433 U.S. 1.. .......... ...................................
25                                                                                               10
         Vacek v. U.S. Postal Service, 447 F.3d 1248. ................ .......................
26                                                                                             .. 6
         White v. Lee,227 F.3d1214. ................................ ...........
                                                                                    ........... 6
27
         Wolfe v. Strankman, 392 Fad 358 (9th Cir., 2004).....................................
                                                                                              .6
28
                                                     -u-
 Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 4 of 24 Page ID #:605




     1                                      STATE STATUTES
     2 I Ins............... ...... .................. ................................ ...... 5

     3

     4                                    FEDERAL STATUTES
         42 U.S.C.§1983... ............................... ............
     5                                                                      ... 7 8 9—
                                                                                _»~   10,~.-
                                                                                          11 15,16
         17 Stat. 13(1871). .......... ............. ........ .........
                                                                        ............... ....... . 8
     6
         17 Stat. 13. ................ ...... ...... ............ ....... .........
                                                                            ............. 8
  7 36 C.F.R. 261.1(d). ......
                               ....... ................... ........................... 9, 10
  8 42 U.S.C. 1983........ ..... ............ ...... .........
                                                               ....................... 9,11
  9 5 C.F.R. 2635.101(a)............ ... .............. ............... ...... .......... 18

 10

 11

 12

 13

 14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                -iii-
 Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 5 of 24 Page ID #:606




     1                                        Declaration
  2                                             -Memo-
  3       NOW COMES Joaquin andres acosta hereby do not consent to dis~►issing Mr.

 4 Khan from suit, and to objecting to Mr. Khan's non-seconded motion, and taking
   special exception to JOSEPH B. WIDMAN'S notice, his motion to dismiss, his
 5
   memorandum of points and authorities, and his proposed order. See grounds that
 6 follow:
 7              Local Rules Not Applicable Due to Not Beim Compliant with Procedure
 8
  9 PLEASE TAKE NOTICE: We disagree and do not consent to L.Rs' (7-7, 7-8) 7-9,
    as said L.R. actually gives less time for response than the nine court days before the
10
    hearing date allowed by California Code of Civil Procedure, § 1005, which this
1 1 Judicial Officer, and Attorneys
                                     , and Court personnel are required to comply with
12 pursuant Section 34 of the Judiciary Act of 1789 through the Erie Doctrine.
    Therefore, we shall only comply with the 9 day Rule. L.R. 7-9 will wholly ignored.
13
14                      We Dispense with Compiling a Separate Memorandum
                        and Separate Declaration Under the Rules of Necessity
15
16 PLEASE TAKE FURTHER NOTICE: We hereby shall dispense with
17 performing the extra work it takes to compile a (separate) memorandum, and any
   affidavits/declarations since Mr. Park/Widman have failed to include them themselves.
18
   Under necessity, all of the citations and authorities shall be inset herein.
19
                          Tribunal Cannot Make Orders Mandatory
20
21       PLEASE TAKE FURTHER NOTICE: Mr. Park and Willman have mis-
22       characterized the role of the Court/Judicial Officer at FN.1 referring to a purported
         order. The federal Court under the "Erie Doctrine, and is applicable through Section
23
         34 of the Judiciary Act of 1789, and the 9th and 10th Amendments. The Erie
24       Doctrine/§34 of the Judiciary Act and Supreme Court decisions requires the
25       Court/Judicial Officer, attorneys, and parties to comply with the forum state's
         constitution, laws, statutes, procedures and customs.
26
27
28                                               -1-
  Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 6 of 24 Page ID #:607




   1 I PLEASE TAKE FURTHER NOTICE: Pursuant the California Constitu
                                                                    tion (1849),
   2   Arti cle VI, section 13, the Constitu tion states fully:

   3         "Tribunals for conciliation may be established, with such powers and duties
             maybe prescribed by law; but such tribunals shall have no power to renderjudgmenas
   4          to be obligatory on the parties, except they voluntarily submit their matters t
              difference, and agree to abide the judgment, or assent thereto in the presence in
              such tribunal, in such cases as shall be prescribed by law."                   of
  5
  6
       PLEASE TAKE FURTHER NOTICE: That we are not obligated
  7                                                                          to comply with
       any purported order, as it we did not agree or assent to said purported
                                                                               order. Article
  8    VI, section 13.
  9
 10 ~ PLEASE TAKE FURTHER NOTICE: The Declaration of Independence is still
      operative and provides:
 11
 12          We hold these truths to be self-evident, that all men are created equal, that they are
             endowed by their Creator with certain unalienable Rights, that among these are
 13          Liberty and the pursuit ofHappiness.--That to secure these rights, GovernmentsLife,
             instituted among Men, deriving their J'ust powers from the consent of are
             governed, --That whenever any Form of Government becomes destructive of these     the
 14
             ends, it is the Right of the People to alter or to abolish it, and to institute new
 15          Government, laying its foundation on such princi~ples and organizing its powers
             such form, as to them shall seem most likely to effect their Safety and Happiness.in
 16
 17 PLEASE TAKE FURTHER NOTICE: We still as a republic require our
                                                                                          public
    servants serving under the Judicial Branch (Judicial Officers/Magistrates),
 18                                                                                    including
    Legislative and Executive Branches to ask for my/our consent prior to our
 19 servants                                                                              public
              initiating or taking any action whatsoever:
20
           cf. "When a ck~ange of government takes place, from a monarchial to a republican
21         governme  nt, the old form is dissolved. Those who lived under it, and did not choose
           to become members of the new, had a right to refuse their allegiance to it, and
                                                                                              to
           retire elsewhere. By being a part of the society subject to the old government, they
22
           had not entered into any engagement to become subject to any new form the
23         majority might think proper to adopt. That the majority shall prevail is a rule
           posterior to the formation of government, and results from it. It is not a rule upon
24         mankind in their natural state. There, every man is independent of all laws, except
          those prescribed by nature. He is not bound by any institutions formed by          his
25        fellowmen without his consent" Cruden v. Neale, 2 N.C. 338(1796)2 S.E. 70, May
          term, 1796.
26        "A State does not owe its origin to the Government of the United States, in the
          highest or in any of its branches. It was in existence before it. It derives its
27        authority from the same pure and sacred source as itself: The voluntary and
          deliberate choice [consent] of the people...A State is altogether exempt from the
28
                                                 -2-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 7 of 24 Page ID #:608




 1         jurisdiction of the Courts of the United States, or from any other exterior authority,
           unless in the special instances when the general Government has power derived from
 2         the Constitution itself." Chisholm v. Georgia, 2 Dall.(U.S.)419 (Dail.)(1794).

 3
                                      Definition of Consent
 4
 5
     PLEASE TAKE FURTHER NOTICE: Black's Law Dictionary (Sixth Edition, p. 305)
 6 provides us with the definition of CONSENT:
 7         "A concurrence of wills. Voluntarily yielding the will to the proposition of another;
           acquiescence or compliance therewith. Agreement; approval; permission; the act or
 8         result of coming into harmony or accord. Consent is an act of reason, accompanied
           with deliberation, the mind weighing as in a balance the good or evil on each side.
 9         It means voluntary agreement by a person in the possession and exercise of sufficient
           mental capacity to make an intelligent choice to do something proposed by another.
10         It supposes a physical power to act, a moral power of acting, and a serious,
           determined, and free use of these powers. Consent is implied in every agreement. It
11         is an act unclouded by fraud, duress, or sometimes even mista.ke."
12
13 PLEASE TAKE FURTHER NOTICE: A "court order" is nothing more than a
   proposal for a party or parties to consider. A court order without a concurrence of
14
   wills or voluntary yielding, agreement, permission is not consent and is essentially
15 tyrannical, and can not be enforced. Our founding fathers identified with and were subject
16 to tyrannical abuses from Geo II, and his minions. So, they compiled the founding
   documents of this County so as to avoid and prevent any single person (a public
17
   servant) from acting tyrannical.
18
19
           "No man is good enough to govern another man without that others consent."
20                                  [Abe Lincoln's Speech, Peoria, Illinois, Oct 16, 1854]
21
22           Magistrate's Attempt to Help Relieve Respondents of Liability &
                   Court Clerk and Judicial Officer Magistrate's Failures
23
                       to Enter Defaults Required Pursuant Rule 55(a)
24
25
   PLEASE TAKE FURTHER NOTICE: It appears that Judicial Officer by proposing
26 that we "amend the complaint" was to relieve certain respondents (KOPP,SNYDER,
27 DECKER, UNITED STATES, SAN BERNARDINO NATIONAL FOREST, U.S.
   ATTORNEY GENERAL) of Mr. Park and his purported clients (who never
28
                                                ~~
  Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 8 of 24 Page ID #:609




     1
     received permission by the Attorney General or his delegate to be represented in their
  2 individual/personal capacities) from Defaults, and, whose motions to dismiss were/are
    fatally defective for failure to give proper notices. Moreover, there is no proof or a
  3 permission
                 slip for such purported representation. Therefore, since none have been
  4 filed in the record, none exist.
  5                                    Continued Business
  6                 Court and Court Clerk's Non-compliance with Rule 55(a)
  7
         PLEASE TAKE FURTHER NOTICE: The Court clerk was and remains liable to
  8,
         enter defaults of said respondents pursuant Rule 55(a).
  91
 10 I
         PLEASE TAKE FURTHER NOTICE: The Court clerk failed to enter said defaults
11       after being requested/required by us.
12
13 PLEASE TAKE FURTHER NOTICE: Magistrate Autumn D. Spaeth appears to have
14 colluded with the Court clerk who has refused to enter said defaults. Therefore, it
   appears.since we asked Spaeth to order said defaults be entered, it appears that Spaeth
15
   has not ordered or directed the clerk to enter said defaults, inter-alia, Spaeth has
16 obstructed justice in this matter for failure to perform a ministerial duty, which she,
17 like all other judicial officers/magistrates are obligated to do pursuant law/procedure,
   but fail, and ignore due to your memberships in certain clubs, organizations and
18
   political pressures present.
19
20 PLEASE TAKE
                     FURTHER NOTICE: Mr. Park and his purported clients never
21 asked for an extension to answer to demurrer after said dates granted by Court order.
22              Re: Inapplicability of Federal Tort Claims in This Matter Due to
23                        Widman's Not Sued in his Official Capacity
24
         PLEASE TAKE FURTHER NOTICE: Mr. Joseph B. Widman is not being sued
25
         in "his official capacity" under the FEDERAL TORT CLAIMS ACT.
26
                        Certain Cases Identified Are Moot/Inapplicable
27
28
   Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 9 of 24 Page ID #:610




    1 PLEASE TAKE FURTHER NOTICE: Mr. Park
                                                          and Widman's citation referring
   2  to Kenn edy v.  Unite d States Postal Service, 145 F.3d 1077 (9th Cir.
                                                                                     1998) is
      moot/off point.
   3
     PLEASE TAKE FURTHER NOTICE: Mr.
   4                                                 Park and Widman's citation referring
     to District of Columbia v. CaYter, 409 U.S. 418,
                                                        424-425 (1973), is moot/off point.
   5
     PLEASE TAKE FURTHER NOTICE: Mr.
                                                     Park and Widman's citation referring
   6 to Kokkonen
                  v. Guardian Life Ins. Co., 511 U.S. 375, 114 S.Ct. 1673
                                                                          , is moot/offpoint,
   7 and, has no bearing on this matter.
   8 PLEASE TAKE FURTHER NOTICE: Mr.
                                                           Park and Widman's citation referring
   9   to  Vace k v.  U.S. Posta l Servi ce, 447 F.3d 1248 (9th Cir. 2006), is moot/off point,
       as it refers to party (U.S. Postal Service) who
  10                                                     is not a government agency, and has
       no bearing on this matter,.
  11
       PLEASE TAKE FURTHER NOTICE: Mr.
                                                          Park and Widman's citation referring
  12 to Wolfe v. Strankman,
                                 392 F.3d 358 (9th Cir., 2004) is moot/off point, in that
                                                                                            judges
  13   cann ot be  sued under §1983, because that section prohibits it.
                                                                              Therefore, it has no
       bearing on this matter.
 14
 15 PLEASE TAKE FURTHER NOTICE: Mr. Park and Widman's citation referring
      to White v. Lee, 227 F.3d 1214 (9th Cir., 2000)
 16 ' is about chill                                        is moot/off point, in that the case
                     ing First Amendment rights by defendants in Calif
                                                                           ornia. Has nothing to
 1~ do with prohibitions or mandates of §1983 suits. There
                                                                 fore, it has no bearing on this
 18   matter.

 19 PLEASE TAKE FURTHER NOTICE: Mr. Park and Widman's citation referring
     to Navarro v. Block,250 F.3d 729(9th Cir., 2001}, is
 20                                                          moot/offpoint, and has no bearing on
     this matter.
 21
     PLEASE TAKE FURTHER NOTICE: Mr. Park
                                                            and Willman have asserted a hodge-
 22 podge of cases, (Bali
                             steri, Enesco, Ifospital, Clegg, Bell Atl., as they generally
                                                                                           refer to
23   Fede ral Tort  Claims. Both Park and Willman have failed to cognize that
                                                                                Willman is subject
    to §1983 claims pursuant FORTY-SECOND CON
24                                                           GRESS, Sess. I., Ch. 22, 1871,
    sections 7 and 8, and any others e.g., emotional distr
                                                               ess, abuse of process, infliction of
25 emotional distress,
                           slander false arrest, malicious prosecution, as he's sued
                                                                                            in his
26  ind ividu al/pe rsonal capacity...not in his official capacity. Mr.
                                                                                Willman has not
    identified any causes of action in the claim. He's
27                                                          not able to simply walk away from
    responding to damages he caused.
28
                                                 -5-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 10 of 24 Page ID #:611




 1     PLEASE TAKE FURTHER NOTICE: More recently, in SwieYkiewicz v. Sorema, N.A.,
 2 534 U.S. 506, 513 (2002), the Court reaffirmed its holding in Leatherman and stated that
      "Rule 8(a)'s simplified pleading standard applies to all civil actions, with limited exceptions."
 3 Our Court of Appeals has recognized the Supreme Court's abrogation of a heightened
 4 pleading requirement for §1983 actions. Ray v. Kertes, 285 F.3d 287, 297 (3d Cir. 2002)
 5 ("[T]he Court[has] explained that courts should narrowly interpret statutory language to avoid
       heightened pleadings standards."); Abbott v. Latshaw, 164 F.3d 141, 149(3d Cir. 1998)(observing
 6 that nothing more is required of §1983 cases than the notice pleading requirement of Rule
 7 . ~. "Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a "short
                                                                                            to relief"
 8 ~, and plain statement of the claim showing that the pleader is entitled
      "[D]etailed factual allegations" are not required, Twombly, 550 U.S., at 555, 127 S.Ct.
 9 I 1955..." Ashcroft v. Iqbal, 129 S.Ct. 1937, 173 L.Ed 2d 868,556 U.S. 662, 77 USLW 4387
10 'I (2009). In this matter, all of these requirements have been met.
11
12 PLEASE TAKE FURTHER NOTICE: Mr. Joseph B. Widman has and is being
   sued in "his individuallpersonal capacity" pursuant 42 U.S.C. §1983. Section 1983
13
   is taken from the Civil Rights Act of 1871. Congress enacted the following:
14
15
        That any person who, under color of any law, statute, ordinance, regulation,
16      custom, or usage of any State, shall subject, or cause to be subjected, any person
        within the jurisdiction of the United States to the deprivation of any rights,
17      privileges, or immunities secured by the Constitution of the United States, shall, any
        such law, statute, ordinance, regulation, custom, or usage of the State to the
18      contrary notwithstanding, be liable to the party inured in any action at law, suit in
        equity, or other groper proceeding for redress; such proceeding to be prosecuted in
19      the several distract or circuit courts of the United States, with and subJ'ect to the
        same rights of appeals review upon error, and other remedies provided in like
20      cases in such courts, under the provisions of the act of the ninth of April, eighteen
        hundred and sixty-six, entitled "An act to protect all persons in the United States m
21      their civil rights, and to furnish the means of their vindication"; and the other
        remedial laws of the United States which are in their nature applicable in such
22      cases. 17 Stat. 13(1871).

23
24 PLEASE TAKE FURTHER NOTICE: We believe that the Code Commissioners,
   did not faithfully and strictly use the 1871's Act and language as enacted into law.
25
   Therefore, we believe the current version is inadequate and invalid. So, we invoke
26 the language ofthe original statute(17 Stat. 13) due to the current code having deleted
27 certain phrases and language that appears therein.
28
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 11 of 24 Page ID #:612




 1 PLEASE TAKE FURTHER NOTICE: The 1871 statute refers to in this matter,
 2 United States Common Law,
 3
   PLEASE TAKE FURTHER NOTICE: We hereby substitute the 1871's language for
 4
   the one in the claims, as the original represents Congress's intent. The Code
 5 commissioners placement of the current language indicates a huge misrepresentation
 6 of Congress's intent of the 1871 statute. We hereby invoke and must rely solely on
   Statutes at Large, The Civil Rights Act of 1871,Forty-Second Congress, Sess. I, Ch. 22,
 7
   et seq., esp. noting sections 7 and 8 for these proceedings.
 8
          Motion is Not Seconded/Judicial Officer/Magistrate Can not Second
 9
10 PLEASE TAKE FURTHER NOTICE: Mr.Park and Mr. Widman have failed to address
1 1 the §1983 claims. Instead, they mis-characterized all claims and wrongfully recasted
    them as being FEDERAL TORT CLAIMS. In fact, each of my "causes of action,"
12
    are strictly §1983 claims. Therefore, their non-seconded motion fails.
13
                                    Congressional Intent
14
15 PLEASE TAKE F1iJRTHER NOTICE: Congress, when it enacted the Civil Rights
16 Act of 1871, used the phrase "Every person." Congress's intent gave a private right
     of action against "EVERY PERSON who under color of any statute, ordinance,
17,
     regulation, custom, or usage..." meaning everyone in any branch of government,except
ig I judicial officers who wrongfully subjects or causes any United States citizen...or other
19 person...to the deprivation of any rights, privileges, or immunities...shall be liable to the
     party injured in an action at law, suit in equity, or other proper proceeding for
20
     redress.
21
22
   PLEASE TAKE FURTHER NOTICE: The elements of a Section 1983 case are "the
23 deprivations of any rights, privileges, or immunities secured by the Constitution and
24 laws and regulations" by a "person" which is operative in this instance, and applies
   to WIDMAN, whom deprived me of immunity provided under 36 C.F.R. 261.1(d). He
25
   ignored it, yet proceeded despite being informed at arraignment.
26
27
28
                                                 -7-
 Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 12 of 24 Page ID #:613




 1                Common Use and Definition Known at Time of Enactment
 2
     PLEASE TAKE FURTHER NOTICE: Section 1983 uses the word "state" in the
 3
     phrase:
 4
        "Every person who, under color of any statute, ordinance, regulation, custom, or usage,
 5      of any State or Territory or the District of Columbia...".
 6
     PLEASE TAKE FURTHER NOTICE: Definition of the word "State."
 7
     Webster's dictionary definition of the word "state":
 8
        "A political body, or body politic; the whole body of people united under one
 9      government, whatever may be the form of the government.'
10
   PLEASE TAKE FURTHER NOTICE: Congress used the term "state" as Webster's
11
   defined it as "A political body, or body politic; the whole body of people united
12 under one government, whatever may be the form of the government." The definition
13 of state also means the Federal government and its employees.
14                    Section 1983 Applicable to the Federal Government
15                       'Through Ninth, Tenth and 14thAmendments

16
     PLEASE TAKE FURTHER NOTICE: Section 1983 applies to the states and the
17
     federal government by "operation of the Fourteenth Amendment." Without the
18   Fourteenth amendment it would imply to operate upon state government employment
19   too. Since 1983 is applied to the states by operation of the Fourteenth Amendment,
     then Congress's intent was that it applied to federal employees and office holders alike.
20
     Therefore, this court does have subject matter jurisdiction, because Congress, when it
21   enacted 42 U.S.C. 1983, it granted both a private right and private remedy(cf.
22   Sandoval, 532 U.S. at 286).

23
                                                                      individual/personal
24 PLEASE TAKE FURTHER NOTICE: Mr. Widman sued in his
   capacity is also subject to any alleged tort claims identified, as his Office is not
25 implicated under §1983, though he was working as an Assistant United States
26
27
28
                                                ~:~
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 13 of 24 Page ID #:614




1      Attorney', he was not "Acting within the scope of his office or employment" when
2      WIDMAN failed to perform the mission of the Office "Enforce the laws of the
       United States," he acted outside of his scope of his office and employment when he
3      along with ANWER KHAN personally and conjunctively (with WIDMAN) decided
4      to completely ignore the immunity or privilege identified as 36 C.F.R. 261.1(d). They
5      were informed within ten days of the Arraignment, but at arraignment instead of
       dismissing the case against me, pushed for trial, ignoring 261.1(d) immunity/privilege
6      given by Congress. Hence, we are not subject to administratively exhaustion, since
7      Congress when it enacted §1983 does not require any"e~austion"requirement. Here,
8      the Department of Justice has made dubious arguments that are not supported by any
       form of law, statute or procedure (cf United States v. Chadwick, 433 U.S. 1 at 16
 9 (1976)).
10
                                 Rule 12(bl Motions are Demurrers
11
12 ~ PLEASE TAKE FURTHER NOTICE: Rule 12(b) motions are essentially demurrers.
13
   PLEASE TAKE FURTHER NOTICE: Under the "Erie Doctrine" (Erie Railroad
14 Co. v. Tompkins, 304 U.S. 64(1938)) through "The Judiciary Act of 1789, section 34,
                                                     judicial officer/magistrates, and
15 the moving party in a federal court, the parties,
   prosecutors must comply with state constitution, statutes, rules, regulations and
16,
   customs of the forum state. The Magistrate and Attorneys have failed to comply with
17 these rules, procedures and Supreme Court decisions.
18 ~
19                    Widman Admitted to the Facts by Filing His Demurrer
20
     PLEASE TAKE FURTHER NOTICE: Mr. Joseph B. Widman, by filing his
21
     demurrer(cf. 12(b)(1}and(6)) made a general appearance to the merits. If the case was
22 I one of which he could assert a privilege, immunity against this §1983 action, he must
23
24
             '"It is deeply distressing that the Department of Justice, whose mission is to
25     protect the constitutional liberties of the people of the United States, should even appear
26     to be seeking to subvert them by extreme and dubious legal argument." United States v.
       Chadwick, 433 U.S. I at 16(1976).
27
28
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 14 of 24 Page ID #:615




 1 have asserted that, but he waived all of that by filing the demurrer (12(b)), and
                 admitted to each of the facts. My claims have shown Mr. Widman
2 therefore, he
  violated a constitutionally protected right. Therefore, the motion is inadequate, and
3 fatally defective, and must be denied with prejudice.
4
                          Widman Failed to Apply Law of the Case
5
 6 PLEASE TAKE FURTHER NOTICE: Mr. Widman has filed his motion to dismiss
                               (6)/Demurrer . Instead of applying the "law of the case"
 7 pursuant Rule 12(1) and
    (Sandoval, 532 U.S. at 286). 42 U.S.C. 1983) to the facts in stated in my Claims, he
 8 drifted off point that totally mis-characterized the entire case. Instead, he entirely
 9 addressed FEDERAL TORT CLAIMS ACT, which are off point matters and
                                         pleadings (referring to Rule 12(d)) and inadequate
10 completely outside the scope of my
     as the claims are strictly §1983 claims. Widman's demurrer fails all of the elements
1 1 required. Therefore, his motion completely fails.
12
13 PLEASE TAKE FURTHERNOTICE: California Civil Procedure, Rule 430.41 through
     the Erie Doctrine, provides: "(a) Before filing a demurrer pursuant to this chapter, the
14 ' demurping party shall meet and confer in person or by telephone with the arty
     who filed the pleading that is subject to demurrer for the purpose of determining
15 whether an agreement can be reached that would resolve the objections to be raised
     in the demurrer...";(1)As part of the meet and confer process, the demurring party
16 shall identify all of the specific causes of action that it believes are sub'ect to
     demurrer and identify with legal support the basis o~ t e e caencaes. e party w o
17 filed the complaint, cross-complaint, or answer sha l provide legal support for its
     position that the pleading is legally sufficient or, an the alternative, how the
18 complaint, cross-complaint, or answer could be amended to cure any legal
     insufficiency. (2) The parties shall meet and confer at least five days be ore the date
19 the responsive pleading as due. Ifthe parties are not able to meet and con~r at Zeastfive
     days prior to the date the responsive pleading is due, the demurring party shall be granted
20 an automatic 30-day extension of time within which to file a responsive pleading, by
    filing and serving, on or befoYe the date on which a demurrer would be due, a
21 declaration stating under penalty of perjury that a good faith attempt to meet and
     confer was made and explaining the reasons why the parties could not meet and
22 confer. The 30-day extension shall commence from the date the responsive pleading
      was previously due, and the demurring party shall not be subject to default during
23 the period of the extension. Any further extensions shall be obtained by court order
      upon a showing of good cause. (3) The demurring party shallfile and serve with the
24 demurrer a declaration stating either of the following: (A The means by which the
      demurring party met and conferred with the party who led the pleading subject to
25 demurrer, and that the arties did not reach an agreement resolvin the ob~'ections
      raised in the demurrer.(B)That the party who filed the pleading sub ct to demurrer
26 failed to respond to the meet and confer request of the demurring party or otherwise
     failed to meet and confer in good faith."
27
28
                                                -10-
 Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 15 of 24 Page ID #:616




 l PLEASE TAKE FURTHER NOTICE: Movant failed to comply with the California
 2 Code of Civil Procedure, Rule 430.41 et seq., by failing to comply with all of the
   following:
 3
            (a) meet and confer;
 4
            (a)(1) "the demurring party shall identify all of the specifac causes
 5           of action that it believes are subject to demurrer and identify with
             legal support the basis of the deficiencies";
 6
            (a)(2) "The parties shall meet and confer at leastfive days before the date the
 7           responsive pleading is due...";
              (a)(3) "...file and serve with the demurrer a declaration stating either of
 8             the following:
 9            (A) The mans by which the demurring party met and conferred with the
              party who filed the pleading subJ'ect to demurrer, and that the patties did not
10            reach an agYeement resolving the objections raised in the demurrer;
11            ( B) That the party who filed the pleading sub~'ect to demurrerfailed to
               respond to the meet and confer request of the demurring party or otherwise
12            failed to meet and confer in goon'faith."

13
   PLEASE TAKE FURTHER NOTICE: Therefore, since Mr. Park and Mr. Widman are
14 well studied in the law and have earned a Juris Doctorate in law....they know the laws,rules
15 and Supreme Court decisions what procedures are required to be complied with. They
   have no excuse for their failures. Ignorance of the law is no excuse. Their motion is
16
   inadequate and fatally defective for failing to strictly comply with C.C.P. §430.41
17 et seq.
18
    No Evidence of Permission by Attorney General or Delegate to Represent Widman
19
20 PLEASE TAKE FURTHER NOTICE: Though Mr. Park has implied he received
21 permission from the Attorney General or his delegate to represent Mr. Widman in this
   matter, he has not furnished the permission slip which would allow Mr. Park or the
22 United States Attorneys' Office to represent Mr. Widman.
23
            Park Failed to Furnish Proof of Permission to Represent Widman
24
25 PLEASE TAKE FURTHER NOTICE: Mr. Park must have furnished strict proof to
26 me, and to the Court his written authorization, before or contemporaneously when he
   filed his Motion to Dismiss. He did not. Therefore, Mr. Park has no authority to
27 represent Mr. Willman.
                             Since Mr. Willman did not personally file his demurrer, he
28
                                               -11-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 16 of 24 Page ID #:617




1 technically is in default. Therefore, his motion is moot, inadequate, and fails to state
           upon which relief can be granted, since there is no verifiable "permission
2 a claim
  slip."
3
4
  PLEASE TAKE FURTHER NOTICE: The Federal Rules of Civil Procedure for
5 Motions to Dismiss and state requirements for demurrers requires that the moving
                                                         affidavit in support. Mr. Park
6 party at the time of filing, also provide and serve an
  and Mr. Widman did not do so. Therefore, the motion is fatally defective and
7
  inadequate, and must be denied with prejudice.
8
9                                                                                        (1)
     PLEASE TAKE FURTHER NOTICE: The Local Rule 7-3 requires parties to
                                                                                  counsel to
10   "counsel contemplating the filing of any motion shall first contact opposing
                                                                                    potential
11   discuss thoroughly...(2) the substance of the contemplated motion and any
                                                                                      to the
     resolution. (3) The conference shall take place at least seven (7) days prior
12                                                                                     which
     filing of the motion. (4) If the parties are unable to reach a resolution
                                                                                           in
13   eliminates the necessity for a hearing, counsel for the moving party shall include
                                                                                        made
14   the notice of motion a statement to the following effect: `this motion is
                                                                                           "'
     following the conference of counsel pursuant L.R. 7-3 which took place on (date).
15
16
   PLEASE TAKE FURTHER NOTICE: Mr. Park and Mr. Willman failed to comply
17 with Rule 7-3 by making contact and discussing thoroughly the substance of the
                                                                 sent a memorandum.
18 contemplated motion, and potential resolution. He only
                                                                                   with
   Therefore, the motion is fatally defective, inadequate, and must be denied
19
   prejudice.
20                                                                                   to
   PLEASE TAKE FURTHER NOTICE: Local Rule 7-5 requires the moving party
21
                                                                                     of
   comply with all of the following: There shall be served and filed with the notice
22                                                                                  and
   motion:(a} a brief but complete memorandum in support thereof and the points
23 authorities upon which the moving party will rely; and, (b) The evidence upon which
                                            the motion.
24 the moving party will rely in support of
25
                             ER NOTICE: Mr. Park and Mr. Willman failed to provide
26 PLEASE TAKE FURTH
   the third element required under subsection (b), the evidence upon which the moving
27
28
                                               -12-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 17 of 24 Page ID #:618




1 party will rely in support of the motion. Therefore, the motion must be denied, as
       failed to provide any evidence.
2 they
                                        E: Local Rule 7-6 requires the following: "Factual
3 PLEASE TAKE FURTHER NOTIC
  contentions involved in any motion and opposition shall be presented, heard, and
4
  determined upon declarations and other written evidence alone."
5
  PLEASE TAKE FURTHER NOTICE: Mr. Park and Mr. Widman failed to provide
6 the evidence required by filing and serving declarations and/or affidavits which contain
                                                                           end suggestions
7 factual contentions involved so a judicial officer/magistrate may recomm
  for the disputes) to be resolved. Therefore, Mr. Park and Khan's motion must be
8
   denied with prejudice.
9
10
    PLEASE TAKE FURTHER NOTICE: Local Rule 7-10 requires all of the
1 1 following: (a)"A moving party may no later than fourteen days before the date
                                                   and file a reply memorandum, and
12 designated for the hearing of the motion, serve
    declarations or other rebuttal evidence."
13
14
   PLEASE TAKE FURTHER NOTICE: Local Rule 7-12, provides: The Court may
15
   decline to consider any memorandum or other document not filed within the deadline
16 set by order or local rule. The failure to file any required document, or the failure
                         deadline, may be deemed...denial of the motion."
17 to file it within the
18
                                                                               to comply
19 PLEASE TAKE FURTHER NOTICE: Mr. Park and Mr. Widman failed
   with the Local Rules 7-3, 7-5, 7-6, 7-10; and, therefore, I invoke Rule 7-12 against
20
   them for their failures to comply therewith. Therefore, their motion is inadequate, as
21 they failed to comply with Civil Procedure and Local Rules, and is fatally
22 defective, and must be denied with prejudice.
23                              B. Further Discussion
24       Motion Addresses items that are outside of the Scope of the Pleadings

25
   PLEASE TAKE FURTHER NOTICE: Mr. Park and Mr. Widman's motion appear
26
   to address issues outside of the scope of the pleadings, and in fact they have totally
27 misapprehended ¶1983. Instead, they imply there are Federal Tort Claims plead,
28
                                             -13-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 18 of 24 Page ID #:619




1 but does not factually identify any alleged torts whatsoever. Their motion is
           te and fatally defective.
2 inadequa
                                            : My claims are based on denial of
3 PLEASE TAKE FURTHER NOTICE
  Constitutional right, privileges and immunities, by a person with a badge, which both
4
  Mr. Snyder, and with the help of Mr. Khan, Willman, and others working in
5 government employment are subject to ¶1983 claims.
 6 PLEASE TAKE FURTHER NOTICE: Congress did not require any exhaustion
                                                                         claim that FTCA
 7 requirements, when it enacted ¶1983. Though Mr. Park and Khan
   claims are alleged, they never identified any FTCA claims which must be examined.
 8
   Since they have failed to identify factual FTCA claims under my ¶1983 claims, their
 9 motion is inadequate and is fatally defective, having failed to provide factual evidence,
10 of where a Tort is located in the claims.
11
                                                      inartfully stated by the Ninth
12 PLEASE TAKE FURTHER NOTICE: Though
   Circuit, the cases of Mendoza v. United States and Gillespie v. Civiletti, are cases
13
   from the Ninth Circuit. The Ninth circuit has completely misapprehended 1983, and
14 came to wrongful decisions, referring that federal government employees are not
15   state actors. The statute itself does not actually define "State." Neither did the Ninth
     address the common meaning of "state" within any of their decisions.
16
17                                                                             and
   PLEASE TAKE FURTHER NOTICE: McNeil v. United States is off point
18 moot because it addresses solely FTCA requirement of exhaustion. §1983 does not
19 require exhaustion.
20
                                                                                        a
21 PLEASE TAKE FURTHER NOTICE: The initial three-pronged test for finding
                                                                                 Hospital
22 right enforceable under Section 1983 was set forth in Wilder v. Virginia
                                                                                         n
   Association2. It asks whether (1) Congress intended the particular statutory provisio
23                                                                                  make
   to benefit the plair_tiff, (2) the provision is so vague or amorphous as to
24 judicial enforcement difficult or impractical, and (3) the statute imposes a binding
25
26
27
            22496 U.S. 498(1990}.
28
                                               -14-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 19 of 24 Page ID #:620




                                                                       arises:(4) did Congress
1    obligation on the government3. After these inquiries, a fourth
                                                                     e which implies that it
2    create a comprehensive mechanism for enforcing the statut
                                                                      prongs emerged from a
     intended to deny a private right of action4? Each of these
                                                                  undergoing something of a
3    series of Supreme Court decisions, with the first element
                                                                      other prongs of the test.
4    metamorphosis as it rose in importance in comparison to the
                                                                   the plaintiff is "benefitted"
     Indeed, resolution of this first inquiry—the extent to which
5                                                                    1983 can be invoked to
     by the statute—will usually be the key to whether Section
6 enforce a federal statute.
7
 8 PLEASE TAKE FURTHER NOTICE: All"four prongs" ofthe test have been complied
 9 with.
                                                        time of the incident
10 PLEASE TAKE FURTHER NOTICE: Mr. Widman at the
                                                                   ess approved of.
      performed said actions within a Judicial district that Congr
11
                                Basic Obligations of Public Service
12
13
                                                 Federal Regulations, 2635.101 et
     PLEASE TAKE FURTHER NOTICE: Title 5 Code of
14 ; l, provides all of the following:
     a
15
16j      § 2635.101 Basic obligation of public service.
17                                                                     responsibility to the United
        (a)Public service is a public trust. Each employee has a
                                                                     Constitution, laws and ethical
18       States Government and its citizens to place loyalty to the
                                                                     can have complete confidence
19~      principles above private gain. To ensure that every citizen
                                                                       shall respect and adhere to
         in the integrity of the Federal Government, each employee
20
21
                                                                           reverse order.
22          3Id. at 509-512(1990). Wilder actually lists these factors in
                                                                           ), the factor which asks
     However, since Blessing v. Freestone, 520 U.S. 329, 340-41 (1997
23 ~ whether the statute benefits the plaintiff has generally been listed first. This is appropriate
                                      battleground for the use of § 1983 to enforce federal
24 because it has become the main                                            displaced the
     statutes. While some courts seem to think that Gonzaga has entirely
25 WilderBlessing inquiry, Gonzaga cites the latter decisions without reservation.
26                                                                            ers Association,
         4Middlesex County Sewerage Authority v. National Sea Clamm
27 453 U.S. 1 (1981).
28
                                                  -15-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 20 of 24 Page ID #:621




                                                                                           nting
1      the principles of ethical conduct set forth in this section, as well as the impleme
       standards contained in this part and in supplemental agency regulations.
2
                                                                                      e and may
3     (b)General principles. The following general principles apply to every employe
                                                                                         covered
       form the basis for the standards contained in this part. Where a situation is not
4                                                                                        forth in
       by the standards set forth in this part, employees shall apply the principles set
5      this section in determining whether their conduct is proper.
                                                                                 to the
6     (1) Public service is a public trust, requiring employees to place loyalty
7     Constitution, the laws and ethical principles above private gain.
                                                                                       tious
8     (2) Employees shall not hold financial interests that conflict with the conscien
       performance of duty.
9
                                                                                         Government
10    (3) Employees shall not engage in financial transactions using nonpublic
       information or allow the improper use of such information to further any private interest.
11
      (4)(omitted.)
12
                                                                             duties.
      (5)Employees shall put forth honest effort in the performance of their
13                                                                              s of any
      (6)Employees shall not knowingly make unauthorized commitments or promise
14     kind purporting to bind the Government.
      (7)Employees shall not use public office for private gain.
15
                                                                                any private
      (8)Employees shall act impartially and not give preferential treatment to
16     organization or individual.

17    (9)and (10)(omitted.)
                                                                                           appropriate
      (11) Employees shall disclose waste, fraud, abuse, and corruption to
18     authorities.
                                                                                                  g all
19    (12)Employees shall satisfy in good faith their obligations as citizens, includin          -that
                                           ly those - such  as Federal,  State, or local  taxes
      just financial obligations, especial
20     are imposed by law.
                                                                                           opportunity
21    (13)Employees shall adhere to all laws and regulations that provide equal
                                                                   national origin, age, or  handicap.
       for all Americans regardless of race, color, religion, sex,
22                                                                                       that they are
      (14) Employees shall endeavor to avoid any actions creating the appearance             particular
       violating the law or the ethical standards set forth in this part. Whether
23     circumstances create an appearance that the law or these standards         have been    violated
                                                                     person   with knowled   ge  of the
       shall be determined from the perspective of a reasonable
24     relevant facts.
25
                                                                                  Ms. Decker,
26 PLEASE TAKE FURTHER NOTICE: Mr. Widman, Park, Snyder, Ms. Kopp,
                                                                                    (b)(1)and
    including Magistrate Spaeth have failed to comply with 5 C.F.R. 2635.101 (a)and
27
   (b)(5),(b)(S) and (b)(12) by your actions you've done so far. See above.
28
                                                   -16-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 21 of 24 Page ID #:622




                        Conclusive Cases Re~ardin~ppellate Decisions
2
  An instrumentality of Government he might be and for the greatest ends, but the agent,
3 because he is agent, does not cease to be answerable for his acts." "The principal is not
  liable for every negligent act of his agent." Brady v. Roosevelt Steamship Co., 317 U.S.
4 575 (1943).
5
6 According to Cooper v. O'Connor, 99 F.2d 135, 137, 138 (D.C. Cir. 1938), a banker
  was indicted, acquitted and then brought suit for malicious prosecution against the
                                                     rule that agents acting outside the
7 agents who caused his indictment. Regarding thetheir
  scope of their authority are personally liable for     torts, the court stated:
8
 9 There is also a general rule that if any officer- ministerial of otherwise- acts outside
   the scope of his jurisdiction and without authorization of law, he is liable in an action
10 for damages for m~uries suffered by a citizen as a result thereof." See also Estrada v.
   Hills, 401 F. Supp. 429, 434(N.D. Ill. 1975).
11
12 In the construction of the constitution, we must look to the history of the times, and
   examine the state of things existing when it was framed and adopted: 12 Wheat
13 354;6 Wheat 416; 4 Peters 431-2; to ascertain the old law, the mischief and the
   remedy. State ofRhode Island v. The State of Massachusetts, 37 U.S. 657(1938)
14
15
   Sovereign immunity does not shield individual United States officials in their
                                                                    v. U.S. Department o
16 individual, as opposed to their official capacities". Williamson 457,
   Agriculture, 815 F.2d. 369,ACLU Foundation v. Barr,952 F.2d.          293 U.S. App. D
17 101,(CA DC 1991}.
18
   Personal involvement in deprivation of constitutional rights is prerequisite to
19 award of damages, but defendant may be personally involved m constitutional
   deprivation by direct participation, failure to remedy wrongs after learning about
20 it, creation of a policy or custom under which unconstitutional practices occur or
   gross negligence m managing subordinates who cause violation." Gallegos v.
21 HaggertyL N.D. of New York,689 F. Supp. 93 (1988).
22
   An instrumentality of Government he might be and for the greatest ends, but the
23 agent, because he is agent, does not cease to be answerable for his acts." "The
   principal is not liable for every negligent act of his agent." Brady v. Roosevelt
24 Steams hip Co.L 317 U.S. 575 (1943).
25
26 Coo er v. O'Connor 99 F.2d 135, 137, 138 (D.C. Cir. 1938), a banker was indicted,
   acquitte an ten rought suit for malicious prosecution against the agents who
27 caused his indictment. Regarding the rule that agents acting outside the scope of their
   authority are personally liable for their torts, the court stated:
28
                                               -17-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 22 of 24 Page ID #:623




                                                                           ise- acts outside
1 There is also a general rule that if any officer- ministerial ofheotherw
                                                                     is  liable in an action
  the scope of his jurisdiction and without authori zation of law,
                                                                      ."  See also: Estrada
2 for damages for injuries suffered by a citizen as a result thereof
  v. Hills, 401 F. Supp. 429, 434 (N.D. Ill. 1975).
3                                       Conclusions
4
                                                                                while employed
5    Widman deprived me of constitutional rights, immunities, and privileges,
     by the United States;
6
7 Widman is/was sued in his individual/personal capacity for constitutional deprivations,
  etc.
8
9                                                                        privileges for said
   Widman is subject to suit for deprivations of rights, immunities, and
10 deprivations;
11
     Widman has failed to comply with Civil Procedures for demurrers;
12
                                                                           motion    s;
13   Willman has failed to comply with Local Rules for Demurrers and 12(b)
14
                                                                     to identify any
15 Widman's motion is inadequate and fatally defective as he failedclaims, requiring
   problems are, instead wrongfully recasts the suit as a FTCA
16 exhaus tion.;

17
                                                                       ed e~austion
   Congress when it enacted the Civil Rights Act of 1871, never requir
18 prior to filing 1983 suits;
19
            failed to supply any evidence which supports his motion.
20 Willman
   We hereby invoke and must rely solely on Statutes at Large,      The Civil Rights Act of
21 1871, Forty-Second Congress, Sess. I, Ch. 22, et seq., esp. noting sections 7 and 8 for
   these proceedings.
22
                                             Relief
23
24 Deny Widman's motion with prejudice;
25    Costs;
26    Attorney fees/like attorney fees;
      Any supplemental relief according to the above.
27
28
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 23 of 24 Page ID #:624




                                                                         Our Lord, A.D., two
1       Under penalty of perjury, this ~~'~ day of April, in the Year of
        thousand nineteen.
2
                                                               ~:f{~ ~~`~ ~~~                  ~f~
3
4                                                             ~quin dyes acosta.

S
6~
7

g
91
10
11
12
13 ~
14 I
15 I
16 'I
17 I
18 '
19~
20
21 I
22
23
24 ~
25
26
2~
2g
                                                  -19-
Case 5:18-cv-00369-CJC-ADS Document 90 Filed 05/03/19 Page 24 of 24 Page ID #:625




 1                                 Certificate of Service
2
  I --~ ~~`?        ~"~ ~ ~~'~f~'~     hereby certify that I filed the paper called
3
  Joaquin Andres Acosta's Declaration and rebuttals in response Mr. Park and Mr.
4 Widman's (fatally defective) Motion To Dismiss with the clerk of the court.
5
  After filing, the clerk will give notice to the parties or their representatives via the
6 Courts Notice of Electronic Filing system, at his/her leisure to:
7 ~I richard.park@usdoj.gov purported representative/attorney for JOSEPH B. WIDMAN.
8
9 This.~Q day of April, in the Year of Our Lord, A.D., two thousand nineteen.
10                                                                       f     ~~
11
12                                                   Signature of certifier.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            Q►.IIZ
